DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference numerals including 3170 and 5170 are not shown in the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the disclosure lack proper antecedent basis for a light source that “simultaneously” direct light onto the thermal valve and the plate as recited in claims 1 and 13, and the specification also lack proper antecedent basis for “while operating the light source” to heat the valve and to heat the plate as recited in claim 17. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification discloses for a heat source that includes a light source that directs light toward the thermal valve and the thermal conducting plate (see para 0047 and 0048), but the specification does not explicitly disclose for “simultaneously” directing light onto the thermal valve and onto the plate.   
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 13 recite for directing the light simultaneously onto the valve and the plate, but it is unclear how the light source “simultaneously” directs light onto the thermal vale and onto the plate.
	Claims 8, 15, and 20 lack proper antecedent basis for “the actuator”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sears et al (US 2016/0262454) in view of Harrold et al (US 2,769,312), Chen (US 2015/0090279), Davis et al (US 2017/01886726), and Frobisher (US 2018/0098577). 
	Sears shows the device and method claimed including a cartridge (104) and a primary module that is contained in a control body housing (102) wherein the primary module receives and couples with the cartridge via a coupler (124) that is capable of reversibly receiving and coupling with the cartridge (104; also, see para. 0058). Sears further shows for the cartridge that includes a microfluidic vaporizer (130/330), an opening that is connected with a channel (375), a valve (377/477) to provide a closed arrangement and an open arrangement to enable a fluid communication through the opening, a plate (347/447) that receives fluid from the channel, and a heater (355/455) for heating the plate and for heating the valve to affect liquid flow (para 0095). Also, see Figures 3 and 4. But, Sears does not show that the valve is a thermal valve, the plate having a plurality of pores, and a light source. 
	Harrold shows it is known to provide a thermal valve (34) for closing and opening a fluid channel wherein the valve is heated by a heater (38). Also, see column 2, lines 20-70.
	 Chen shows a vapor producing device including a cartridge (120) holding liquid therein with a liquid conductor (124) that provides the liquid to a plate for vaporization or atomization wherein the plate (132) is a porous that is capable of absorbing liquid that further includes a plurality of pores for holding or absorbing liquid therein wherein an amount of liquid that absorbed by the plate is increased due to the pore. Also, see para [0040].
	Davis shows it is known to provide a heater for vaporizing an aerosol precursor wherein the heater can be a light source such as a laser diode (para 0071) that is known to emit light. 
Frobisher also shows it is known to provide a light source such as a laser diode (36) for heating a smokable material (50; also see para 0038) wherein Frobisher further shows the light source being is positioned directly toward the smokable material that would simultaneously heat the smokable material but also a conductive plate (66) that further enhances heating the smokable material. 
  	In view of Harrold, Chen, Davis, and Frobishser, it would have been obvious to one of ordinary skill in the art to adapt Sears with the valve that includes a thermal valve that is operable via the heater such as a laser light source for simultaneously or while operating the heater/light source as the light can be direct not only to the valve to open and close the valve to affect a liquid flow but also to the porous plate wherein the light as an alternative heating means can effectively and predictably vaporize or atomize the liquid from the cartridge as the valve opens at the same time the heater/light source is activated, and it would have been obvious to provide the plate having a plurality of pores so that it would effectively absorb and hold an increased amount of the liquid/aerosol from the cartridge to effectively allow more of the liquid/aerosol to be vaporized or atomized by the heater/light source.  
	With respect to claim 2, Sears further shows that the cartridge is removable wherein at least one of the channel and the plate is carried by the cartridge (para 0046, and Figure 3).
	With respect to claims 3-7, Sears shows the channel that  provides a capillary action wherein the channel includes a first end adjacent to the opening of the cartridge and a second end connected with or comprises a reservoir shown by a window (446a) connected with the second end wherein the plate (447) is located. Also see para [0062], and Figures 3 and 4.
	With respect to claims 8 and 15, Davis further shows the heater, as an actuator, that includes a source of electromagnetic radiation including laser didoes (para 0071). Frobisher also shows a source of electromagnetic radiation which is shown by its laser source.
	With respect to claim 9-12, Sears shows the plate is heated via a heating element (455) with a mouthpiece (104/220) that receives the vaporized or atomized vapor via a mouthpiece opening, and the mouthpiece also receives the cartridge. 
	With respect to claims 13 and 14, Sears further shows a mouthpiece (104) having a first end and a second end, an opening (128) at or adjacent to the first end thereof as illustrated in Figure 1, a housing (102) having a first end coupled to the second end of the mouthpiece, the mouthpiece further including a cartridge including an aerosol delivery device (330) with an opening connected to a valve (377) to open and close an opening through a channel (375), and a plate that is selectively heated wherein the plate with a plurality of pores, as modified by Chen, and the valve that is known to be heated by a heater as taught by Harrold as well as by Sears wherein the heater is in communication with the second end of the housing as the heater form an integral hand-held vapor producing device. Sears shows the cartridge is reversibly coupled with the housing via the coupler (124). 
	With respect to claim 16, Sears shows the mouthpiece that carries the cartridge, the housing that carries or supports the actuator/heater, the plate and the channel wherein the cartridge carries the valve as illustrated in Figures 3 and 4. 
	With respect to claims 17-19, Sears shows the method of coupling the cartridge (104) with a primary module contained in the housing (102) via the coupler (124) wherein a heater of the microfluidic vaporizer (130) is operated via a control component (106), as the primary module, contained in the housing wherein the control component controls the heater to heat the plate (34) to vaporize the fluid, and Sears shows an opening of the cartridge with a channel (375) and a valve (377) wherein the valve including a thermal valve is heated, as taught by Harrold, so that the valve would open at the same time as the heater is activated for heating and transporting a vaporized liquid/aerosol of the cartridge. Also, see para [0044], [0048], and [0057]. 
With respect to claim 20, Davis and Frobisher further show the heater, as an actuator, that includes a source of electromagnetic radiation including laser didoes  wherein the heater/actuator would have heated the valve as well as the porous plate, as shown by Sears modified by Chen, to affect the liquid flow as the valve and plate are heated by the electromagnetic radiation.    
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,440,993. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims of US Patent ‘993 teaches the recited elements of pending claims including a cartridge with an opening, a thermal valve, a channel, a plate having a plurality of pores, and a heat source as the recited actuator that heats the thermal valve and the plate wherein the heat source is further discloses being a laser that would have directed the light to the thermal valve and the plate simultaneously as the light in thermal communication with both the thermal valve and the plate. While the claims are not identical, the more detailed patented claim is deemed to anticipate and show the broader scope of the pending claims. 
Claims 3-7, 9-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,440,993 in view of Sears et al (US 2016/0262454). 
The patented claims of US Patent ‘993 teach the device and method claimed except for the recited channel and the mouthpiece as claimed. 
Sears shows the channel that  provides a capillary action wherein the channel includes a first end adjacent to the opening of the cartridge and a second end connected with or comprises a reservoir shown by a window (446a) connected with the second end wherein the plate (447) is located. Also see para [0062], and Figures 3 and 4. And, Sears further shows the plate is heated via a heating element (455) with a mouthpiece (104/220) that receives the vaporized or atomized vapor via a mouthpiece opening, and the mouthpiece also receives the cartridge. 
In view of Sears, it would have been obvious to adapt the US Patent ’993 with the claimed channel and the mouthpiece as claimed which are also known in the art to provide a vapor device to effectively heat or vaporize the liquid received on the plate.  
	With respect to claims 13 and 14, Sears further shows the mouthpiece (104) having a first end and a second end and an opening (128), a housing (101) having a first end coupled to the second end of the mouthpiece as illustrate in Figure 1, a cartridge (367) with an opening connected to a valve (377) to open and close the opening through a channel (375), and a plate that is selectively heated wherein the plate with a plurality of pores is taught by Chen and the valve heated by a heater/actuator is taught by Harrold.
	With respect to claim 16, Sears shows the mouthpiece that carries the cartridge, the housing that carries or supports the actuator/heater, the plate and the channel wherein the cartridge carries the valve as illustrated in Figures 3 and 4. 
	With respect to claims 17-19, Sears also shows the method of placing an opening of the cartridge with a channel (375) wherein the claimed valve and plate are respectively taught by Harrold and Chen wherein the operation of the device including heating of the plate occurs upon drawing air out of the mouthpiece. Also, see para [0044] and [0048]. 
Claims 8, 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,440,993 in view of Sears et al (US 2016/0262454) as applied claims above and further in view of Davis et al (US 2017/0188626) or Frobisher et al (US 2018/0098577). 
The patented claims of US Patent ‘993 teach the device and method claimed except for the actuator comprising a source of electromagnetic radiation. 
Davis or Frobisher shows a heat source including a source of electromagnetic radiation including laser diodes for heating and vaporizing a composition. 
In view of Davis or Frobisher, it would have been obvious to one of ordinary skill in the art to adapt US Patent ‘993, as modified by Sears, with the actuator that comprises an electromagnetic radiation as another alternative source for heating and vaporization of the liquid received on the plate. 
 Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground of rejection including the Davis reference and the Frobisher reference as stated in the ground of rejection.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761